UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6846



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLARENCE SHELDON JUPITER, a/k/a Star,

                Defendant - Appellant.



Appeal from the United States District Court for the Western District
of Virginia, at Harrisonburg. Samuel G. Wilson, District Judge.
(5:93-cr-00004-sgw-1)


Submitted:   October 28, 2008            Decided:   November 17, 2008


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clarence Sheldon Jupiter, Appellant Pro Se. Donald Ray Wolthuis,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Clarence Sheldon Jupiter appeals the district court=s

orders denying his motion for sentence reduction pursuant to 18

U.S.C. § 3582(c)(2), and his motion for reconsideration of that

denial.   We have reviewed the record and find no reversible error

in the district court’s denial of Jupiter’s motion under Amendment

706 to the U.S. Sentencing Guidelines for a two-level offense level

reduction because such a reduction would not reduce his Guidelines

sentencing range.     Accordingly, we affirm for the reasons stated by

the   district      court.      United   States   v.   Jupiter,   No.

5:93-cr-00004-sgw-1 (W.D. Va. May 8, 2008; June 13, 2008). *       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                             AFFIRMED




     * Jupiter may file a new § 3582(c) motion seeking a four-level
reduction based on Amendments 505 and 706 to the Guidelines. We,
of course, offer no opinion on what the disposition of such a motion
should be.

                                   2